Some ten days after the affirmance of this case and nearly six months after the term of the lower court adjourned at which the trial was had, appellant made a motion in the lower court to enter the judgment nunc pro tunc at the trial term, allowing him twenty days within which to file the statement of facts and bills of exception. The lower court, on November 10, instant, at that term of the court, entered such order nunc pro tunc. Appellant brings a certified copy of his said motion and the judgment of the court so entering attached to his motion for a rehearing herein, and asks this court to now consider said statement of facts and bills. The case of Lewis v. State, 34 Tex. Crim. 126, is precisely in point and holds directly and specifically that no such order can be entered nunc pro tunc after appeal to this court. This case has uniformly and in a large number of cases been followed by the decisions of this court down to this date, and follows the statute. (Quarles v. State, 37 Tex. Crim. 362; Suesberry v. State, 72 Tex.Crim. Rep., and a large number of cases collated under art. 916, 2 Vernon's Ann. C.C.P., p. 879; and sec. 258, 1 Branch's Ann. P.C., p. 162.) This court, therefore, can not consider such statement of facts nor bills of exception.
The motion is overruled.
Overruled.
HARPER, JUDGE, absent.